DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 3/31/22 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/31/22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-13 are rejected under 35 U.S.C. 103 as being unpatentable over EP2754745A2 by Diers et al. in view of U.S. Patent 3242703 granted to Brundage, EP0332893A2 by Merloni, U.S. Patent Application Publication 20220010477 by Perosa et al., and U.S. Patent Application Publication 20200040505 by Jang et al.
As to claim 1, Diers teaches a washing machine comprising a sump; a supply valve (while Diers does not explicitly teach a supply valve, such valve would have been a necessary component of the type of washing machine taught by Diers); a drain assembly comprising a drain hose 3 (fig. 1) that couples the sump to an external drain; a water level detection system (para. 14, the liquid level in the tub is measured); and a controller configured to determine that the external drain is elevated (fig. 1, para. 21; the pump-out height ha1 is calculated).
Diers does not teach that its water level detection system comprises a pressure sensor fluidly connected to the sump, but it was well-known and common to use a pressure sensor to determine a water level in the sump of a washing machine (see Perosa, para. 8).
Diers teaches that its method of determining that the drain is elevated requires a variable-speed pump (para. 7).  However, it is known from Brundage that variable-speed pumps may be undesirable as they are expensive (col. 16, ll. 64-69).  To overcome this problem, one of ordinary skill in the art would have understood, based on conventional knowledge and routine skill, that the drain hose of Diers has a volume that is dependent on its length, that the volume drains back into the sump after operation of the pump (see Merloni, para. 19), and that length of the drain hose is a function of the volume of water that drains back into the sump.  Using the water level detection system of Diers, one of ordinary skill in the art would have recognized as obvious to use routine mathematical skill to determine the length of the drain hose based on a volume measurement of water that drains back into the sump.  Since it is known that water level measuring systems, particularly of the pressure-type, have a minimum water level that can be detected (see Jang, para. 62), one of ordinary skill in the art would have further used routine skill to provide volumes of water before and after pumping to measure a change in liquid level (that includes the volume of water in the drain hose) that will necessarily be above a minimum water level in which the sensor can detect.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the washing machine taught by Diers to have the claimed controller configuration, namely supplying a fist volume of wash fluid, draining the fluid, supplying a second volume of wash fluid, and determining that the external drain is elevated based on the first and second volumes.
As to claim 2, Diers teaches that its determination is made during an installation procedure (para. 17).
As to claim 4, one of ordinary skill in the art would have recognized as obvious that the target pressure may be a first non-zero pressure measurement in order to ensure that the levels of water can be detected above the minimum water level in which the sensor can detect.
As to claim 5, one of ordinary skill in the art would have recognized that providing a volume of wash fluid based on a fill time (i.e. volume = time x flow rate) is well-known and common in the art and would have therefore been obvious.
As to claim 6, as discussed above, it would have been obvious to determine fill volumes based on measured fill times.  One of ordinary skill in the art would have further recognized as obvious to determine that a difference between fill times, and therefore a difference in volumes, exceeds a threshold in order to determine if the external drain is elevated (i.e. above a typical design elevation) to ensure that the pump speed and/or capacity is sufficient for the elevation of the drain (see Diers, para. 2).
As to claim 7, one of ordinary skill in the art would have determined the threshold based on routine engineering and experimentation.  Therefore, the claimed threshold would have been obvious.
As to claim 8, as discussed above, one of ordinary skill in the art would have recognized as obvious to determine whether the difference in volumes exceeds a threshold in order to determine if the external drain is elevated (i.e. above a typical design elevation) to ensure that the pump speed and/or capacity is sufficient for the elevation of the drain (see Diers, para. 2).
As to claim 9, one of ordinary skill in the art would have determined the threshold based on routine engineering and experimentation.  Therefore, the claimed threshold would have been obvious.
As to claim 10, Diers teaches that an operating parameter is changed in response to determining that the external drain is elevated (para. 12).
As to claim 11, one of ordinary skill in the art would have recognized as obvious to adjust an operating parameter to decrease a fill volume of a subsequent cycle to compensate for residual fluid that fails to discharge based on the teachings of Merloni (see para. 19) that the volume of water in the drain hose would be returned to the sump and would remain for a future cycle.
As to claim 12, Diers teaches that the operating parameter may be manipulating a spin cycle (paras. 2, 12; pumping processes occur during a spin cycle).
As to claim 13, one of ordinary skill in the art would have readily recognized as obvious that it was well-known that a volume may be determined by multiplying a flow rate by an amount of supply time.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP2754745A2 by Diers et al. in view of U.S. Patent 3242703 granted to Brundage, EP0332893A2 by Merloni, U.S. Patent Application Publication 20220010477 by Perosa et al., and U.S. Patent Application Publication 20200040505 by Jang et al. as applied to claim 1 above, and further in view of U.S. Patent 4321809 granted to Bochan.
As to claim 3, the obvious combination discussed above does not teach determining that the wash basket is empty before providing the first volume of wash fluid to the sump.  However, it is known that wash fluid flows slowly from a drum into a tub when impeded by clothing (see Bochan, col. 6, ll. 2-65).  One of ordinary skill in the art would have recognized as obvious to determine that the basket is empty before determining that the external drain is elevated (comprising providing a first volume of wash fluid) in order to avoid the issue of water flowing slowly through clothing and extending the time in which volume measurements can be taken from a pressure sensor measuring a water level in the sump.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711